Citation Nr: 0932977	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-34 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for anxiety disorder, prior to October 10, 2008.

2.  Entitlement to a disability rating greater than 30 
percent for anxiety disorder, from October 10, 2008.

3.  Entitlement to an initial compensable disability rating 
for a fifth metatarsal fracture of the left foot, claimed as 
stress fracture of the left foot with nonunion, prior to 
October 10, 2008.  

4.  Entitlement to a disability rating in excess of 10 
percent for a fifth metatarsal fracture of the left foot, 
claimed as stress fracture of the left foot with nonunion, 
from October 10, 2008.




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to May 1986 
and from January 1994 to April 2005 with an additional 10 
years of active service between 1986 and 1994. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an  August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for an adjustment reaction and for 
a fifth metatarsal fracture of the left foot.  The Veteran 
expressed disagreement with the assigned initial disability 
ratings and perfected a substantive appeal.

In January 2009, the RO granted an increased staged rating of 
30 percent for an anxiety disorder, and an increased staged 
rating of 10 percent for the fifth metatarsal fracture of the 
left foot, both effective in October 2008.  

In correspondence in February 2007, the Veteran expressed 
disagreement with decisions issued in January 2006 and August 
2006.  The RO determined that the Veteran's disagreement with 
decisions on the disabilities of the bilateral knees, right 
shoulder, back, and renal cell cancer addressed in January 
2006 was not timely and informed the Veteran in 
correspondence in September 2006.  The Veteran again 
addressed bilateral knee disorders in correspondence in 
October 2007.  As the notice of disagreement was untimely, 
these issues are not before the Board on appeal.  38 C.F.R. 
§ 20.201 (2008).  However, the issues are referred to the RO 
for evaluation as claims to reopen final disallowed claims or 
for claims for increased ratings.  

In May 2005, the Veteran also submitted claims for service 
connection for sleep deprivation and for a right foot 
disability.  The RO has not provided decisions on these 
issues, and the claims are referred to the RO for further 
action as appropriate.     


FINDINGS OF FACT

1.  Prior to October 10, 2008, the Veteran's anxiety disorder 
was manifested by symptoms of anxiety and depressed mood with 
some irritability and short term memory loss.  There were no 
indications of thought, behavioral, or social impairment, or 
inability to perform daily tasks.  The disorder was a 
transient reaction with a slight level of impairment with no 
indications of occasional decrease in work efficiency, 
intermittent periods of inability to perform occupational 
tasks, panic attacks, or chronic sleep impairment.  

2.  Starting on October 10, 2008, the Veteran's anxiety 
disorder is manifested by moderate symptoms of anxiety, 
depression, and insomnia productive of reduced reliability 
and productivity. There are some somatic delusions, thought 
process deficits, and circumstantial speech; however, the 
Veteran is able to perform occupational tasks with normal 
routine behavior and self-care with no memory deficits, 
impaired judgment or insight, flattened affect, difficulty 
with complex commands, impairment of family relations, or 
credible evidence of panic attacks.

3.  The Veteran's left fifth metatarsal fracture with 
nonunion is manifested by tenderness and pain contributing to 
limitations in extended standing and walking.  There are X-
ray indications of nonunion of the fracture.  The Veteran 
uses a cane but ambulates with a normal gait without 
limitation of toe or plantar flexion.  
 

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for an anxiety disorder prior to October 10, 
2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.125, 
4.126, 4.130 Diagnostic Codes 9400, 9440 (2008).

2.  The criteria for a disability rating greater than 30 
percent for an anxiety disorder from October 10, 2008, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.125, 4.126, 4.130 
Diagnostic Codes 9400, 9440 (2008).

3.  The criteria for an initial disability rating of 10 
percent, but not greater, for a fifth metatarsal fracture of 
the left foot, prior to October 10, 2008, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5283 (2008).  

4.  The criteria for a disability rating greater than 10 
percent for a fifth metatarsal fracture of the left foot, 
from October 10, 2008, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5283 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Here, the Veteran is challenging the initial evaluations 
assigned following the grant of service connection.  In 
Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Increased Disability Ratings

The Veteran served as a commissioned officer of the U.S. Army 
with infantry and parachute qualifications and service in the 
Southwest Asia Theater of Operations.  He retired at the rank 
of Major after over 21 years of active service.  He contends 
that his anxiety reaction and left foot disability are more 
severe than are contemplated by the current ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Since 
the Veteran timely appealed the rating initially assigned for 
his disability, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999). 

Anxiety Reaction

Diagnosis of mental disorders including adjustment disorder 
and generalized anxiety disorder must comply with the Fourth 
Edition of the Diagnostic and Statistical Manual of Mental 
Disorders, 1994 (DSM-IV).  38 C.F.R. § 4.125(a).  

Ratings for adjustment reaction and for anxiety disorder are 
provided under the General Rating Formula for Mental 
Disorders.  A 10 percent rating is assigned when there is 
occupational an social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  A 
30 percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, 
Diagnostic Codes 9400, 9440.  The psychiatric symptoms listed 
in the criteria are not exclusive, but are examples of 
typical symptoms for the listed percentage ratings.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

Service treatment records are silent for any symptoms, 
diagnoses, or treatment for a mental health disorder.  In 
October 1997, the Veteran was diagnosed with renal cell 
carcinoma and underwent a left radical nephrectomy.  

In July 2005, a VA examiner noted the Veteran's reports of no 
previous psychiatric care.  The Veteran also reported 
difficulty adjusting to retirement, worry regarding severe 
alopecia of his head and face, and fear of a return of 
cancer.  He reported some short term memory deficits and 
irritability but had no sleeping problems and a good 
relationship with his wife.  The examiner noted an anxious 
and depressed mood with a blunted affect.  There were no 
hallucinations, delusions, suicidal ideations.  The examiner 
noted clear and coherent speech, fair judgment, insight, and 
memory, good concentration and impulse control, and no 
impairment of thought processes.  The examiner diagnosed 
adjustment disorder with mixed emotional features and 
assigned a Global Assessment of Functioning (GAF) score of 
75, indicating transient and expectable reactions to 
psychosocial stressors with no more than slight impairment of 
social and occupational functioning.  

In a February 2007 notice of disagreement, the Veteran 
reported loss of sleep and trouble eating from worry over the 
possible recurrence of his cancer.  

In October 2008, a VA psychiatrist noted that the Veteran was 
not under current treatment or medication for a mental health 
disorder.  The psychiatrist noted the Veteran's reports of 
daily, severe fear and death thoughts, headaches, 
irritability, ill humor, anxiety, anxious mood, somatic 
delusions, odd beliefs, and frustrations.  The Veteran 
reported that he had experienced these symptoms since 
military retirement in 2005.  The psychiatrist noted an 
anxious mood but appropriate affect and no personal hygiene 
deficits or difficulties with the activities of daily living.  
The Veteran was oriented to time and place and able to 
perform verbal and arithmetic tasks.  However, the 
psychiatrist noted illogical thoughts with a paucity of ideas 
and preoccupation with one or two topics.  The psychiatrist 
noted no obsessive behavior and no reported panic attacks, 
but later in the report did indicate the occurrence of 
occasional panic attacks.  There were no memory, judgment, or 
insight deficits.  The psychiatrist diagnosed anxiety 
disorder due to medical condition and noted that the disorder 
evolved from the previous transient adjustment disorder.  The 
psychiatrist assigned a GAF of 60, indicating a moderate 
level of social and occupational impairment.  The 
psychiatrist noted no impairment due to judgment, thinking, 
family relations, or mood but also noted reduced reliability 
and productivity due to moderate symptoms such as anxious 
mood, insomnia, social and sexual dysfunction, occasional 
panic attacks, and circumstantial speech.  

The Board concludes that an initial and staged rating in 
excess of 10 percent for an adjustment disorder prior to 
October 2008 is not warranted.  Service treatment records 
were silent for any mental health symptoms and the Veteran 
satisfactorily performed his duties as a commissioned officer 
until his retirement in April 2005.  Two months after 
retirement, an examiner noted symptoms of anxiety and 
depressed mood with some irritability and short term memory 
loss.  However, there were no indications of thought, 
behavioral, or social impairment or inability to perform 
daily tasks.  The examiner diagnosed the disorder as an 
adjustment disorder and assigned a GAF score consistent with 
a transient reaction with only a slight level of impairment.  
A higher rating prior to October 2008 is not warranted 
because there were no indications of occasional decrease in 
work efficiency or intermittent periods of inability to 
perform occupational tasks, panic attacks, and chronic sleep 
impairment.  The Board acknowledges the Veteran's report to 
the psychiatrist that he experienced more severe symptoms 
since 2005.  The Veteran is competent to report on his 
observable symptoms.  However, the Board places greater 
probative weight on his description of his symptoms to the 
examiner in July 2005 as they are contemporary to that period 
of time and recorded by the examiner for clinical purposes 
substantially from the Veteran's own reports.  

The Board further concludes that the 30 percent disability 
rating effective the date of the VA examination in October 
2008 is appropriate.  The VA psychiatrist at that time 
assessed the Veteran's disorder as having progressed from an 
adjustment disorder to an anxiety disorder and noted that he 
had moderate symptoms of anxiety, depression, and insomnia 
productive of reduced reliability and productivity.   
Although the psychiatrist also noted some features consistent 
with a 50 percent rating such as somatic delusions, thought 
process deficits, and circumstantial speech, a higher rating 
is not warranted because there was no indication that the 
Veteran was unable to perform occupational tasks with normal 
routine behavior and self-care and because there were no 
memory deficits or impaired judgment or insight.  There was 
also no flattened affect or difficulty with complex commands.  
The psychiatrist was not consistent within the report 
regarding the occurrence of panic attacks.  The psychiatrist 
noted a moderate level social and sexual dysfunction but 
without discussion of the related symptoms and also noted no 
impairment of family relations.  In consideration of all 
factors and symptoms, the Board concludes that a 30 percent 
rating best contemplates the Veteran's level of social and 
occupational impairment effective October 10, 2008.   

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Fifth Metatarsal Fracture of the Left Foot

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Diagnostic Codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Malunion or nonunion of metatarsal bones warrants a 10 
percent rating if moderate, 20 percent rating if moderately 
severe, and a 30 percent rating if severe.  A 40 percent 
rating is warranted for total loss of use of the foot.  
38 C.F.R. § 4.71a, Diagnostic Code 5283.  Similar ratings are 
provided for other less specific foot injuries.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2008).  As there is no 
evidence of acquired flat foot, weak foot, claw foot, 
metatarsalgia, or deformities of the large toe, rating 
criteria for these disabilities do not apply.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5276-5282 (2008). 

Service treatment records showed that the Veteran was 
evaluated in June 2000 for a ten year history of left foot 
pain.  Examination and X-rays showed the nonunion of a 
fracture at the fifth metatarsal base.  A military podiatrist 
prescribed orthotics and considered surgery.  However, the 
remainder of the record is silent for any surgical procedures 
of the left foot. 

In June 2006, a VA physician noted the Veteran's reports of 
several occurrences of trauma to his feet during service in 
training and parachute jump exercises.  The Veteran reported 
that he was unable to stand for more than a few minutes and 
was unable to walk more than a few yards because of 
tenderness of the dorsum of the left foot and pain on toe and 
plantar flexion.  The Veteran was employed but reported that 
he was able to perform most of his work while seated.  The 
physician noted a normal range of motion and no additional 
limitation on repetition due to pain, fatigue, weakness, or 
lack of coordination.  There were no circulatory deficits and 
a bone scan showed no abnormal focal or diffused increased 
uptake.  The Veteran did not have pes planus.  The physician 
ordered X-rays but the Veteran did not report as scheduled.  
The physician evaluated the left foot disorder as severely 
limiting participation in sports, moderately limiting in 
shopping and exercise, and mild or not limiting in other 
activities.   

VA outpatient treatment records from May 2006 to August 2007 
showed no on-going treatment for the left foot or toes.  In 
February 2007, the Veteran was treated for left knee pain 
after a fall.  In a February 2007 notice of disagreement, the 
Veteran noted that he could no longer work or teach diving 
classes because of disabilities of the right shoulder, 
bilateral knees, and left foot and that he used a cane for 
mobility.  

In October 2008, a VA physician noted the history of a left 
fifth metatarsal fracture in service and the Veteran's 
reports of worsening symptoms with flare-up pain caused by 
extended walking.  The Veteran reported that he could stand 
for 15 to 30 minutes and walk for more than one-quarter but 
less than one mile.  The physician noted tenderness along the 
dorsal and lateral aspects of the left foot.  The physician 
noted a normal gait but did not note measurements of range of 
motion of toe or plantar flexion.  A concurrent X-ray showed 
the nonunion of an old fracture of the fifth metatarsal 
tuberosity with mild enthesopathic changes at the plantar 
aponeurosis.  The physician evaluated the left foot 
disability as mildly limiting sports, chores, exercise, 
driving, and recreation.  

The Board concludes that an initial disability rating of 10 
percent, but not greater, prior to October 10, 2008 is 
warranted.  However, the Board concludes that a rating in 
excess of 10 percent after October 10, 2008 is not warranted 
for the remainder of the period covered by this appeal.  The 
Veteran reported that he fractured his toe approximately ten 
years prior to the 2000 X-ray that showed the nonunion of the 
fracture.  The Veteran was able to continue to perform his 
military duties but with left foot pain.  Although an X-ray 
was not obtained in 2006, the nonunion was confirmed in 2008 
and therefore was present during the entire period covered by 
this appeal.  Further, the Board notes that the Veteran 
experienced pain and tenderness of the left foot contributing 
to restrictions in mobility but also experienced left knee 
pain.  The impairment imposed by the left toe disability was 
evaluated in 2006 as moderate with very limited standing and 
walking endurance.  On the other hand, the physician in 2008 
noted mild limitations, and the Veteran reported greater 
standing and walking endurance.  The Board concludes that the 
Veteran's disability of nonunion of the left fifth metatarsal 
fracture is best evaluated as moderate for the entire period 
covered by this appeal because of pain and some  restriction 
in mobility combined with left knee pain.  However, a higher 
rating for moderately severe symptoms is not warranted 
because the Veteran walks with a normal gait and is able to 
ambulate greater than one-quarter mile with the use of a 
cane.  There is imaging evidence to support the symptoms of 
pain and tenderness but no indication of increased pain or 
loss of function on repetitive motion other than the 
decreased endurance for walking and standing.  There is no 
indication of on-going examination and treatment for 
residuals of the left toe fracture and no recommendations for 
surgical intervention. 

The weight of the credible and probative evidence 
demonstrates that the Veteran's current residuals of the 
nonunion of a left fifth metatarsal fracture are productive 
of moderate disability and warrant a ten percent rating for 
the entire period covered by this appeal.  As the 
preponderance of the evidence is against an increased rating 
in excess of 10 percent, the "benefit of the doubt" rule is 
not for application, and the Board must deny that portion of 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Extra-schedular Consideration

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1) (2008).  The Veteran has not presented 
any evidence that his particular anxiety disorder or 
residuals of a left toe fracture result in unique 
disabilities that are not addressed by the rating criteria.  
Specifically, there is no evidence of frequent 
hospitalization or marked interference with employment that 
would suggest that the Veteran is not adequately compensated 
by the regular schedular standards.  The Veteran stated that 
he was unable to continue working but as a result of a 
combination of disabilities that included the right shoulder 
and bilateral knees.  At the time that he was employed, he 
reported that he was able to perform most work while seated.  
Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  
See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial disability rating greater than 10 percent for 
adjustment disorder prior to October 10, 2008, is denied.

A disability rating greater than 30 percent for adjustment 
disorder prior from October 10, 2008, is denied.

An initial disability rating of 10 percent, but not greater, 
prior to October 10, 2008,  for a fifth metatarsal fracture 
of the left foot, is granted, subject to the legal criteria 
governing the payment of monetary benefits.

A disability rating greater than 10 percent for a fifth 
metatarsal fracture of the left foot, from October 10, 2008, 
is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


